IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
Vv.
: ID No. 1407004778
DALE GUILFOIL, : 714 OFF DUI (F)
Defendant. ;

ORDER

Submitted: April 14, 2022
Decided: May 12, 2022

On this 12" day of May 2022, having considered Defendant Dale Guilfoil’s
Motion for Postconviction Relief, the Commissioner’s Report and
Recommendation (the “Report”), Mr. Guilfoil’s untimely filed appeal of the
Report, and the record in this case, it appears that:

I. On June 3, 2015, a jury found Mr. Guilfoil guilty of one count of
Driving Under the Influence of Alcohol, After the jury’s verdict, the Court ordered
a presentence investigation. When sentencing him for a seventh offense, the Court
imposed fifteen years of incarceration, suspended after six-years, to be followed by
one year of Level III probation.

2. Immediately after the Department of Correction conditionally released
Mr. Guilfoil from his original sentence, he absconded. Probation and Parole
apprehended him, and the Court found him in violation of his probation and
resentenced him.’ After completing the Level V portion of that first violation
sentence, he violated his probation and conditional release a second time? At a

June 2019 hearing addressing the second violations, Mr. Guilfoil admitted them.

 

DI, 52.
* DI. 62.
He did not appeal the revocation of his conditional release or his probation, but he
later appealed a corrected sentencing order intended to ensure that he completed
previously ordered substance abuse treatment.? On appeal, the Supreme Court
remanded the matter and directed the Superior Court to resentence him for his
second violation of probation.4 After the new sentence, Mr. Guilfoil filed another
direct appeal.° The Delaware Supreme Court then affirmed his new sentence.®

3. After Mr. Guilfoil’s unsuccessful direct appeal after remand, he filed this
postconviction relief motion. The Court referred it to a commissioner for a
recommended disposition.’

4. While the Commissioner considered the motion, Mr. Guilfoil completed
the Level V portion of the sentence he now challenges. As a result, before the
Commissioner issued the Report, Mr. Guilfoil was again released on probation. In
short order after his release from Level V, Probation and Parole charged him with
a third violation of probation because he continued using alcohol and drugs, he
continued to drive illegally, and he refused to engage in treatment.’ On March 4,
2022, the Court found him to be in violation a third time.? On that day, the Court
resentenced him to an additional unsuspended eighteen months at Level V,
followed by one year at Level IV.'° The Level V and IV portions of his sentence

are subject to suspension after he completes rehabilitative programming at each

 

7 DIL. 68.

4 Guilfoil v. State, 234 A.3d 160, 2020 WL 3096746, at *2 (Del. June 10, 2020) (TABLE); D.L.
86.

°D.I. 91, By the time the Court resentenced Mr. Guilfoil upon his second violation of probation,
he had already served all conditional release time.

° Guilfoil v, State, 241 A.3d 219, 2020 WL 6498679, at *2 (Del. Nov. 4, 2020) (TABLE).

'DIL 111.

® DL. 121; DL. 122; DL 125.

° DI. 127.

DI. 128.
level"!

5. Approximately two weeks after the Court issued its new sentence, the
Commissioner issued her Report addressing the previous violation of probation
sentence. In her Report, she explained why she recommends that the Court deny
his motion on both procedural and substantive grounds.

6. Within a few days of when the Commissioner issued the Report, Mr.
Guilfoil wrote the Court. In his letter, he explained that upon release “I will enjoy
my right to drink a cold beer” regardless of the amount of treatment the Court
orders.'? He also inquired about the status of his previously filed motion for
postconviction relief.!?

7. Several weeks later, Mr. Guilfoil attempted to appeal the Report, well
after the ten-day deadline provided by court rule.’* Accordingly, his appeal is
untimely. Nevertheless, in the alternative, even if the Court were to consider it, his
filing raises no issues apart from those that the Commissioner correctly
addressed. '°

8. In the Court’s review, it has considered the Report, the parties’ positions,
and the record. It denies Mr. Guilfoil’s motion for postconviction relief on two
bases. First, the Commissioner fully and correctly addressed Mr. Guilfoil’s
arguments in her Report. Second, independent of the Commissioner’s analysis, the
sentence he challenges no longer exists. Namely, after the Court found him to be
in violation of probation a third time, it revoked his probation and resentenced him.

Accordingly, his motion is moot because his current sentence supersedes the one

 

PT. 128.
PDL 131.
3 Td.
'4 See Super. Ct. Civ. R. 132(a)(4)Gi) (requiring the appeal to be filed within ten days of receipt),
The Commissioner issued her report on March 15, 2022, and the Court mailed it to Mr. Guilfoil
on that day. D.I. 130. Mr. Guilfoil sought to file his appeal on April 14, 2022. D.I. 132.
'S D1. 132,
3
he seeks to challenge.

NOW, THEREFORE, after a de novo review of the record in this matter, a
review of the Commissioner’s Report and Recommendation dated March 15, 2022,
and a full consideration of Mr. Guilfoil’s position:

IT IS HEREBY ORDERED that the Court adopts the Commissioner’s
Report and Recommendation attached as Exhibit “A” in its entirety. Mr. Guilfoil’s
Motion for Postconviction Relief pursuant to Superior Court Criminal Rule 61 is
DENIED (1) for the reasons set forth in that Report, and (2) because his motion is

moot because of his subsequent sentencing.

ident Judge
JIC/kle

oc: Prothonotary

cc: The Honorable Andrea M. Freud
Kristin M. Dewalt, Esquire
Dale Guilfoil, pro se, SCI
Exhibit A
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

N AND
STATE OF DELAWARE | LD. No. 1407004748"
In and For R&nt = Im Sb

Vv. :

KE NTC Ci ¥

PAOTHOS ha /
DALE GUILFOIL, : RK1-07-0163-01 7 OFF DUI (F)

Defendant.

COMMISSIONER’S REPORT AND RECOMMENDATION

Upon Guilfoil’s Motion For Postconviction Relief Pursuant To Superior Court
Criminal Rule 61

Kristin M. DeWalt, Esq., Department of Justice for State of Delaware
Dale Guilfoil, pro se

FREUD, Commissioner
March 15, 2022

On June 3, 2015, Dale Guilfoil (“Guilfoil”) was found guilty as charged
following a jury trial, of one count of Driving Under the Influence of Alcohol 7"
Offense, 21 Del. C.§ 4177 (d)(8). The court ordered a presentence investigation and
on July 28, 2015, the court sentenced Guilfoil to fifteen years of incarceration,

suspended after six years incarceration for Level III probation. A timely notice of
appeal was filed with the State Supreme Court. The Supreme Court affirmed
Guilfoil’s conviction and on March 11, 2016.!

On November 19, 2018, shortly after his release from incarceration, on a
conditional release, Guilfoil was found guilty of violating his probation due to his
never reporting to probation following his release from Level V. Guilfoil was
sentenced to incarceration suspended immediately for Level III Probation, On June
5, 2019, Guilfoil’s probation officer filed an administrative warrant with the court,
requesting that a conditional release and violation of probation hearing be scheduled
due to Guilfoil’s non-compliance with his probation. The court set Guilfoil’s bail at
$10,000 cash only and the hearing was held on June 28, 2019. Guilfoil admitted to
being in violation of his probation. The court revoked his conditional release and
found Guilfoil in violation of his probation. The “notes” section of the sentencing
order court provided that Guilfoil was required to complete the Key program while
at Level V, but did not specify whether that requirement applied to the conditional
release revocation or the VOP.

On July 22, 2019, the Department of Corrections (“DOC”) sent a letter to the
Superior Court advising that there was insufficient time in Guilfoil’s sentence to
allow completion to the Key program while he was at Level V. DOC requested that

the court accept completion of the Reflections program instead of Key. The Superior

 

| Guilfoil v State 2016 WL 943760 (Del. Mar. 11, 2016)
Court denied the request and on August 5, 2019, issued a corrected VOP sentence
order, Under the August 5, 2019, order, Guilfoil was required to remain at Level V
until he successfully completed the Key program.

Guilfoil filed an untimely notice of appeal from the June 28, 2019, sentencing
order on August 5, 2019. He filed an amended notice of appeal from the August 5,
2019, order on August 22, 2019. On appeal, Guilfoil challenged the July 22, 2019,
VOP finding and the August 5, 2019, corrected sentencing order. The State argued
that the Superior Court did not err in finding Guilfoil had violated his probation, but
conceded that the Superior Court erroneously entered the August 5, 2019 order
without holding a hearing at which Guilfoil had the opportunity to be present with
counsel.

The Supreme Court held that Guilfoil’s failure to file a timely notice of appeal
from the June 28, 2019, VOP proceedings precluded appellate review of his claims
challenging the VOP finding.? The Court noted that the August 5, 2019, order
appeared to increase the Level V time that Guilfoil would be required to serve, and
Guilfoil was not present when the court imposed that sentence.’ Accordingly, the
Court vacated the August 5, 2019 sentencing order and remanded the matter for

further proceedings in the Superior Court.*

 

* Id. at *2
3 Id.
“Id.
The Superior Court held a hearing on July 2, 2020. Guilfoil’s counsel, a DOC
counselor, and Guilfoil informed the court that he was close to completing the Key
program before he was removed in June for unspecified disciplinary infractions.
Guilfoil also told the court that he hoped to maintain his sobriety with Vivitrol
medication. The Superior Court modified Guilfoil’s VOP sentence to seven years
and ten months of Level V incarceration, suspended for one year of Level IV Crest,
suspended after successful completion for one year of Level III intensive outpatient
treatment. The sentence for the conditional release violation remained unchanged,
with a maximum release date of July 5, 2020.°

Next, Guilfoil filed a timely appeal for the July 2, 2020 re-sentencing. The
Supreme court affirmed Guilfoil’s sentence stating:

In his opening brief, Guilfoil argues that he did not receive notice
of the July 2, 2020, hearing and that the Superior Court is punishing
him for alcoholism. He also continues to challenge the June 28, 2019,
VOP findings. These arguments are without merit.

The transcript of the July 2, 2020, hearing reflect that the
Superior Court wished to hold a hearing promptly in light of this
Court’s June 10, 2020, order and the expiration of Guilfoil’s conditional
release sentence on July 5, 2020. The transcript also reflects that
Guilfoil spoke with his counsel before the hearing. Guilfoil’s counsel
informed the court that Guilfoil consented to proceedings by video in
light of the COVID-19 emergency. The Superior Court asked Guilfoil
to confirm that he wished to proceed by video that day, and Guilfoil
affirmed that was the case. Under these circumstances, Guilfoil waived
any objections to the notice of the July 2, 2020, hearing. He has also
failed to show that he suffered any prejudice from a lack of notice.

 

* Guilfoil v. State, Del Supra., No 237, 202, Nov.4, 2020
Contrary to Guilfoil’s contentions, the Superior Court is not
punishing him for his alcoholism. The Superior Court originally
sentenced Guilfoil to fifteen years of Level V incarceration, suspended
after six years for his seventh DUI offense. Once Guilfoil committed a
VOP, the Superior Court could impose any period of incarceration up
to and including the balance of Level V time remaining on his sentence.
The July 2, 2020, sentence did not exceed the Level V time previously
suspended. The Superior Court could also impose alcohol treatment as
a condition of Guilfoil’s sentence. The Superior Court’s imposition of
alcohol treatment was reasonable in light of Guilfoil’s DUI conviction
and self-admitted struggles to remain sober while on probation. Finally,
as this Court previously held, Guilfoil’s failure to file a timely notice of
appeal from the June 28, 2019, VOP proceedings preclude appellate
review of his challenges to the underlying VOP finding.

Next, Guilfoil filed, pro se, the pending Motion for Postconviction

Relief pursuant to Superior court Criminal Rule 61.

In his motion Guilfoil raise three grounds for relief:

Ground one: No copies of violation or charges were
provided to the Movant. .
Ground two: No bail hearing before Judge after arrest.

Movant states that he was held for six-days
without bail. After which time, the movant
states his bail was signed in chambers.

Ground three: Ineffective assistance of counsel. Movant
states the Public Defender did not speak to
him until twenty-minutes before the VOP
hearing and the attorney was unaware of the
details of the case.

 

° fd.
ae

Under Delaware law the Court must consider the procedural requirements of
Superior Court Criminal Rule 61(1) before addressing the merits of any
postconviction relief claim. Guilfoil failed to raise any of his grounds for relief at
the hearing of the violations of probation, at his sentencings or on direct appeal to
the Supreme Court. His claims are therefore barred by Rule 61(i)(3) absent a
demonstration of both cause and prejudice. Guilfoil gives no reason for failing to
raise his first or second grounds for relief earlier. Nor does he suggest any prejudice.
Therefore, these claims are clearly barred by Rule 61 (1)(3). Only Guilfoil’s third
claim for relief alleges cause by claims his attorney was ineffective. However,
Guilfoil makes only a cursory allegation of ineffective assistance of counsel but fails
to say what more counsel could have done given that the violation of probation was
not contested. Furthermore, there was no right to counsel at a violation of probation
hearing absent a showing of a substantial reason against the revocation, which
Guilfoil has in no way alleged. His claim of ineffective assistance of counsel is
therefore clearly procedurally barred by Rule 61 (4)(3). Notwithstanding, the

procedure bars, I will briefly address Guilfoil’s claims.
First, Guilfoil claims that his rights were violated under 11 De/.C, § 4334 and
Rule 32.1 of the Delaware Superior Court Criminal Rules.’ Title 11 Section 4334(c)
provides,

Upon such arrest and detention, the Department shall immediately
notify the court and shall submit in writing a report showing in what
manner the probationer has violated the conditions of probation or
suspension of sentence. Thereupon, or upon arrest by warrant as
provide in subsection (b) of this section, the court shall cause the
probationer to be brought before it without unnecessary delay, for a
hearing on the violation charge. The hearing may be informal or
summary. If the violation is established, the court may continue or
revoke the probation or suspension of sentence and may require the
probation violator to serve the sentence imposed, or any lesser
sentence, and, if imposition of sentence was suspended, may impose
any sentence which might originally have been imposed, (Citation
italicized and bolded).

On June 5, 2019, the Probation Department filed a Conditional Release
Administrative Warrant with bail set at $5,000 cash only and Probation
Administrative Warrant with bail set at $5,000 cash only, for a total bail of $10,000
cash only. On that same date, the Court scheduled Guilfoil’s Violation of Probation
Hearing for June 28, 2019. A Conditional Release and Violation of Probation
Reports were filed by Guilfoil’s assigned probation officer on June 11, 2019.

Accordingly, the requirements have been met and there has been no violation of

Guilfoil’s rights under 11 Del. C. § 4334,

 

* Guilfoil also claims that his rights were violated under Rule32.1 of the Federal Rules of Criminal Procedure. The
State declines to respond to this contention as this Court lacks federal jurisdiction and the Federal Rules of
Criminal Procedure are not agplicable in the instant matter

7
Next, Guilfoil asserts that his rights were violated under Superior Court
Criminal Rule 32.1. Superior Court Criminal Rule 32.1 provides that when an
offender has committed an alleged violation of probation and is held in custody as a
result, the offender “shall be brought without unreasonable delay before a
committing magistrate or a judge of Superior Court for the purpose of fixing bail
and, if not released on bail, shall be afforded a prompt hearing...” The offender
must also be given, inter alia, written notice of the alleged violation’

Guilfoil was given notice of the alleged violation by and through his Counsel.
In his affidavit, Counsel confirms that he was provided with a copy of the Reports
and he discussed same with Guilfoil prior to the VOP Hearing, but that he did not
provide Guilfoil with a copy.

Bail was assessed by the Court in chambers and was set at $10,000 cash only.
A bail hearing was not held because an administrative warrant, not a Capias was
issued by the Court. Additionally, Guilfoil was promptly scheduled for a VOP
Hearing on June 28, 2019, Guilfoil’s rights were not violated under Superior Court
Criminal Rule 32.1.

Specifically, Guilfoil claims that he received ineffective assistance of counsel

because (1) counsel did not speak to him until twenty (20) minutes prior to the VOP

 

® Superior Court Criminal Rule 32.1
2 ied.
Hearing; (2) counsel knew nothing about Guilfoil’s case; and (3) counsel did not
object to the probation officer’s failure to appear for the VOP Hearing.

Defense Counsel cannot recall how long he spoke to Guilfoil but adopts the
assertion that they spoke for approximately twenty (20) minutes about Guilfoil’s
VOP and Violation of Conditional Release. In speaking with Counsel, Guilfoil
admitted that he was in violation of his probation and the two discussed possible
resolutions. Counsel represents that he reviewed both Reports filed with the Court,
as well as prior Sentencing Orders, and had spoke with Guilfoil’s assigned probation
officer prior to the VOP Hearing. Additionally, Counsel spoke with the probation
officer covering VOP hearings that day and received a more favorable
recommendation than what was previously recommended in the VOP Report.
Finally, Defense counsel indicated that he did not object to the assigned probation
officer’s absence because Guilfoil did not contest the alleged violation and likewise,
Guilfou did not request a contested VOP Hearing. As indicated previously, hearsay
is admissible in a VOP hearing. Accordingly, the assigned probation officer’s
presence was not necessary at the Hearing.

Guilfoil admitted that he tested positive for cocaine while on probation and

conceded that he needed substance abuse treatment.’ It is clear from the record that

 

10 See Exhiblt A, Tr. 7:3; 8:2.
Guilfoil was in violation of his probation and conditional release, and that Counsel
was well prepared to proceed with Guilfoil’s VOP Hearing.

Guilfoil failed to meet his burden, and more specifically, the Strickland
analysis. Other than mere accusations, Guilfoil fails to set forth any basis in which
Counsel’s action would be below that of a reasonable professional. Moreover, the
Guilfoil fails to establish any probability that but for Counsel’s alleged errors, his
VOP Hearing would have resulted in a different outcome. Guilfoil has clearly failed
to meet his burden, his claims should be denied as procedurally barred and meritless.

In conclusion, I recommend the court deny Guilfoil’s motion for
postconviction relief as procedurally barred and meritless pursuant to Superior Court

Criminal Rule 61 (1)(3).

rr,

Commissioner Andrea M. Freud

AMF/jan

oc: Prothonotary

cc: Hon. Jeffrey J. Clark
Kristen M. DeWalt, DAG
Anthony J. Capone, Public Defender
Dale Guilfoil, Pro Se

10